Citation Nr: 1106028	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of trauma to 
the face and jaw. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to January 
1975.  Records show the appellant lost time from August 8, 1973, 
to August 13, 1973, and from August 24, 1974, to November 19, 
1974.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  

This appeal was previously before the Board in December 2007.  
The Board determined that the Veteran's claim for entitlement to 
an acquired psychiatric disorder was not a new claim and was 
entitled to de novo review by the RO.  The Board also remanded 
for VA examinations.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record demonstrates that an acquired psycahitric 
disorder was manifested during active service or developed as a 
result of an established event, injury, or disease during active 
service.

3.  Evidence of record does not demonstrate that residuals of 
trauma to the face were manifested during active service or 
developed as a result of an established event, injury, or disease 
during active service.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Residuals of trauma to the face and jaw were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed claims for service connection in 
November 2003.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in December 2003 and 
December 2007.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding VCAA.  
Subsequently, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in March 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim. Subsection 
(b)(3) was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" or 
when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in September 
2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service personnel 
records, service treatment records, and post-service VA and 
private treatment records pertaining to his claimed disabilities 
have been obtained and associated with his claims file.  The 
Veteran was also provided VA examinations in November 2009 to 
assess the etiology of his claimed face and psychiatric 
disabilities.

The Veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  The appellant 
has been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's efforts 
to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance will 
aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003 VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; rather, 
the underlying condition, as contrasted with symptoms, must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" - that is, 
a worsening that existed not only at the time of separation but 
one that still exists currently - is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

Personality disorders are not considered diseases or injuries for 
compensation purposes, and, thus, are not considered disabilities 
for which service connection can be established.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2009); Winn v. Brown, 8 Vet. App. 510, 
516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid regulation).  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury (see 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993)).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2010); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

To establish service connection for PTSD there must be: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a stressor 
during service - to support a diagnosis of PTSD - will vary 
depending upon whether the veteran engaged in "combat with the 
enemy," as established by recognized military combat citations 
or other official records.  See e.g., Hayes v. Brown, 5 Vet. App. 
60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines a veteran engaged in combat with the enemy and the 
alleged stressor is combat-related, then lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required - provided the testimony/statement is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If combat is not shown (or if there is a determination that the 
veteran engaged in combat but the claimed stressor is unrelated 
to that combat), then there must be independent evidence 
corroborating the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Moreover, a medical opinion diagnosing PTSD does not 
[of itself] suffice to verify the occurrence of a claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The record does not show or suggest, and the Veteran does not 
allege that he engaged in combat, or that his stressor to support 
a diagnosis of PTSD is combat-related; instead, he claims he has 
PTSD due to confinement to military prison during service.

The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); however, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  See also, Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Just because a physician or other health professional 
accepted an appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does not 
mean the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis - Acquired Psychiatric Claim

Service personnel records reflect that in August 1974 the Veteran 
was found guilty of violations of the Uniform Code of Military 
Justice for unauthorized absence from appointed place of duty, 
wrongfully communication of a threat, and disrespectful language 
to superior non-commissioned officers and sentenced to hard labor 
for four months, forfeiture of some pay, and reduction in rate.   
In an October 1974 request for psychiatric evaluation, it was 
noted that the Veteran was confined in disciplinary segregation 
and on restricted diet for an indefinite period.  In an October 
1974 service personnel record, the examiner noted that the 
Veteran cut his wrists with a razor blade so he would have 
something to draw on the walls with.  

In an October 1974 service psychiatric evaluation, the examiner 
stated an impression of some characteristics of a true schizoid 
personality.  In an October 1974 service psychiatric evaluation, 
the examiner gave a diagnosis of severe passive-aggressive 
personality disorder.  It was noted that the Veteran presented 
with a lifelong history of subtle and at times overt rebelling 
against authority.  It was noted that this was a transfer of the 
way he felt about his father whom he described as conservative 
and hard.  He rebelled against his father and was now rebelling 
against the military.  

In a December 1974 service personnel record, it is noted that the 
Veteran was separated with a general discharge by reason of 
unsuitability based on a diagnosed character and behavior 
disorder.  

In a July 1976 VA progress note, the Veteran presented to the 
emergency room complained of disturbing thoughts which he thought 
were of about six months duration.  The diagnosis was affective 
disorder.  Two VA psychiatric hospitalizations in July and August 
1976 concluded with the diagnoses of sociopathic personality 
disorder with suicidal ideation and borderline personality with 
sociopathic features.

Private treatment records from Ancora Psychiatric Hospital dated 
in September 1990 include a diagnosis of adjustment disorder with 
depressive mood.  The only mention of military service in the 
record was that he quit 12th grade to join the Marines.  It was 
also noted that he has a previous hospitalization for two weeks 
in 1970 and had not seen a psychiatrist since then.  

VA progress note dated from March 1998 to April 2003 indicate 
diagnoses of panic disorder with agoraphobia, generalized anxiety 
disorder, and personality disorder.

In a June 1998 VA progress note, the examiner noted the Veteran's 
history of anxiety disorder, paranoid, narcissistic, and 
schizotypal traits with panic attacks and that episodes started 
back in November 1997, but that he has a history of a similar 
occurrence many years ago following his discharge from the 
service.  The Veteran reported was managed on Valium for about a 
year which brought relief from the symptoms, at which time he 
self-discontinued.   

In a November 2003 statement, the Veteran reported that within a 
year of his discharge from the Marine Corps he developed severe 
manifestations of panic and anxiety.  He stated he believed his 
problems stemmed from a six month detention, most of which spent 
in solitary confinement, while on active duty. 

In a May 2004 stressor response, the Veteran indicated his 
stressor was his time spent in solitary confinement while in 
active duty.  He stated he believed he was subjected to sensory 
deprivation. 

In October 2004 and March 2007 VA progress notes, the Veteran was 
diagnosed with PTSD due to events while in service, generalized 
anxiety, and history of panic disorder without agoraphobia.  The 
Veteran described some service trauma as being isolated in a brig 
for a period of about four months.  He reported that within six 
months of his discharge, he began to experience panic attacks.  
He denied any sexual assault.  

In an August 2009 VA progress note, the Veteran reported that 
while in the brig he was deprived of food, and subjected to 
sexual improprieties.  He reported details of his incarceration 
while in the Marine Corps which he implies compares with military 
abuse/torture in Abu Ghraib. 

In a November 2009 VA progress note, the Veteran claimed his 
anxiety is related to PTSD symptoms but refused to participate in 
treatment.  The Veteran also claimed early experiences with 
mental health facilities caused his anxiety disorder.  The 
Veteran reported nothing significant concerning his childhood 
history, high school, and some trade experiences.  

Progress notes dated from March 2004 to December 2009 include 
diagnoses of panic disorder and long standing anxiety disorder.  

During a November 2009 VA examination, the Veteran reported 
nightmares of being locking a footlocker, which he stated was 
related to a time when he was incarcerated.  The Veteran reported 
that he has many intrusive thoughts of incidents during service, 
and while he was incarcerated a guy apparently made several 
inappropriate gestures at him when he grabbed his genitals when 
he was about to take a bath.  The examiner noted that this is a 
form of military sexual trauma and the Veteran was extremely 
angry and upset over this.  The examiner diagnosed PTSD that is 
as likely as not secondary to the mistreatment he received at the 
hands of the gunnery sergeant in the military as well as the 
alleged military sexual trauma.  The examiner further noted that 
here is evidence of a panic disorder without agoraphobia that is 
secondary to the PTSD. 

In a January 2010 addendum, the November 2009 VA examiner stated 
he reviewed the Veteran's claims file and found that the Veteran 
is experiencing significant symptoms of PTSD as well as panic 
disorder that most likely was produced by and aggravated by the 
pre-existing condition.  The pre-existing personality disorder 
interacted with the Veteran's treatment in the military and 
resulted in the present PTSD symptomatology.  The Veteran's 
personality disorder was aggravated by his military service and 
produced the PTSD symptomalogy as well as the panic disorder and 
depression.  

As stated previously, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993)).  In this case, the 
November 2009 VA examiner found that the Veteran's personality 
disorder was aggravated by and produced his PTSD and panic 
disorder which are due to his incarceration in service.  
Consequently, the Board finds that the evidence of record is at 
least in equipoise, and therefore, affording the Veteran the 
benefit of the doubt, service connection for an acquired 
psychiatric disorder is warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Factual Background and Analysis - Facial Trauma Claim

In this case the Veteran claims he lost feeling in his jaw due to 
an in-service facial trauma.

Service treatment records (STR) include treatment for a 
horizontal fracture of the #24 tooth in December 1973.  It was 
noted the Veteran stated it was not in the line of duty.  A 
September 1974 STR noted the Veteran underwent a root canal 
filling on the #24 tooth.  STR's are silent for any complaints or 
treatment for a facial injury (i.e. injury to the chin, jaw, 
cheekbones, nose, eyes, ears or forehead).

In a September 1985 VA treatment note, the Veteran was admitted 
with a diagnosis of anterior mandible radicular cyst.  The 
Veteran stated he had occasional pain and swelling around the 
lower front teeth and that he had a history of root canal therapy 
in the past.  The Veteran underwent enucleating of the cyst and 
apicoectomies times three.  It was noted root canal therapy was 
carried out on #23 and #24.  

In a November 2009 VA dental examination, the examiner noted that 
all dentition was present at first examination and at the time of 
discharge.  The Veteran presented to dental staff with horizontal 
fracture in tooth #24 which was successfully treated with root 
canal obturation.  In 1985, the Philadelphia VAMC performed three 
surgeries on three mandibular anterior teeth and removed a 
radicular cyst.  The Veteran claimed he was butted in the chin 
during a training exercise in riot control or hit by a baton, or 
improper root canal treatment in 1973 which led to the loss of 
two teeth at that time.  He later claimed that the Philadelphia 
VAMC was responsible for nerve damage as he received treatment 
for removal of cyst caused by improper root canal therapies in 
1985, and that he was told it was due to the surgeries in 1973.  
The examiner noted that the records indicate #24 received 
fracture and was treated in 1973.  There was no loss of dentition 
at that time.  Subsequent to discharge, the Veteran experienced 
developing pathology and this was removed and three teeth treated 
with retrograde root canal therapy.  It is more like that two of 
these teeth failed and were extracted.  There is no evidence to 
suggest that teeth were lost in 1973 or at any time during 
service.  

The Board notes that the only medical evidence suggesting an in-
service facial trauma is the December 1973 treatment for a 
fractured front tooth.  There is no indication how exactly this 
event occurred, and the Veteran has himself indicated that it was 
not in the line of duty.  Subsequent service treatment records 
are silent for any complaints regarding the face or jaw.  The 
Veteran has provided multiple lay statements that he sustained a 
facial injury while in basic training.  Even if the Board accepts 
this evidence as competent and credible evidence of a facial 
trauma, the claim must still be denied as there is no current 
diagnosis of residuals of facial trauma, nor has there been a 
diagnosis of facial trauma or residuals thereof, since his 
separation from service.  The Board recognizes that the Veteran 
has dental issues related to nerve damage after treatment for 
removal of mandibular cysts in 1985; however, there is no 
indication that the cysts were somehow related to his claimed in-
service facial injury.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, 
in the absence of proof of a present diagnosis of any residuals 
of facial trauma (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143- 144 (1992).


ORDER

Entitlement to service connection for residuals of trauma to the 
face and jaw is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) is 
allowed. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


